Exhibit 10.1

 

[g142331kai001.gif]

 

 

Force Protection, Inc.

9801 Highway 78, #3

Ladson, SC 29456

www.forceprotection.net

 

June 19, 2006

 

Fort Ashford Funds, LLC

19200 Von Karman

Suite 600

Irvine, CA  92612

 

Re: Extension of Maturity Date - Short Term Note

 

Gentlemen:

 

I refer to that certain Secured Note in the amount of $2,500,000 having a
maturity date of June 20, 2006 issued by Force Protection Inc.  On behalf of the
Company we would hereby request that you agree to an extension of the Maturity
Date through Friday July 21, 2006 upon payment by the Company of the following
amounts:

 

•                  1% extension fee of  $25,000

•                  2% Pre-paid Interest for the extension period of $50,000

 

If this is acceptable to you, I would ask that you kindly sign below and return
by fax to me at (843) 553-3832.

 

We appreciate you cooperation in this matter.

 

 

Very Truly Yours,

 

 

 /s/ Gordon McGilton

 

 

Gordon McGilton

 

 

Chief Executive Officer

 

 

 

 

Accepted and Agreed

 

 

For Fort Ashford Funds

 

 

 

 

 

By:

/s/ Frank Kavanaugh

 

 

 

Frank Kavanaugh

 

 

 

Principal

 

 


--------------------------------------------------------------------------------